 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8                                WESTERN DISTRICT OF WASHINGTON
                                            AT TACOMA
 9
        JEFFREY SCOTT ZIEGLER,
10                                                               Case No. C18-5511-RJB-TLF
                                      Petitioner,
11                v.                                             ORDER ADOPTING REPORT
                                                                 AND RECOMMENDATION
12      RON HAYES,

13                                    Respondent.

14
            The Court, having reviewed the report and recommendation, the petition for writ of
15
     federal habeas corpus relief, objections to the Report and Recommendation, if any, and the
16
     remaining record, does hereby find and ORDER:
17
            (1)        The Court adopts the Report and Recommendation.
18
            (2)        Petitioner’s 28 U.S.C. § 2254 petition (Dkt. 1-1) is DISMISSED WITHOUT
19                     PREJUDICE.

20          (3)        Petitioner’s application to proceed in forma pauperis (Dkt. 1) is denied as moot.

21          (4)        The Clerk is directed to send, to petitioner, copies of the Ninth Circuit Court of
                       Appeals Form 12 –Application for Leave to File Second or Successive Petition
22                     Under 28 U.S.C. § 2254 or Motion Under 28 U.S.C. § 2255 and a copy of Ninth
                       Circuit Rule 22-3.
23
            (5)        The Clerk is also directed to send copies of this Order to petitioner.
24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -1
 1        Dated this 19th day of November 2018.

 2

 3                                    A
                                      ROBERT J. BRYAN
 4
                                      United States District Judge
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
     ORDER ADOPTING REPORT AND RECOMMENDATION
     -2
